     3:20-cv-02755-MGL         Date Filed 12/07/20     Entry Number 17   Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

Civil Action 3:20-cv-2755-MGL

JOHN DOE,

      Plaintiff,

v.

MARK KEEL, in his official capacity as Chief of South Carolina Law Enforcement
Division,

SOUTH CAROLINA LAW ENFORCEMENT DIVISION (“SLED”),


      Defendants.



                    PLAINTIFF’S MOTION FOR EXTENSION OF TIME
                            FOR EXPERT DISCLOSURES




      JOHN DOE, by and through undersigned counsel, respectfully requests that the

Court grant him an extension of time to file his expert disclosures until December 11,

2020. In support thereof, counsel states as follows:

      Local Rule 7.02: Counsel for Plaintiff reached out via email to counsel for

Defendants on December 4, 2020, regarding this request and has not yet received a

response.

      1. Counsel for Plaintiff is close to finalizing the involvement of expert witnesses.

      2. The Thanksgiving holiday made communication between undersigned

            counsel and potential experts more difficult.


                                             [1]
3:20-cv-02755-MGL       Date Filed 12/07/20    Entry Number 17     Page 2 of 3




 3. Counsel believes that disclosures can be provided by Friday, December 11,

    2020.

 4. Under the Court’s scheduling order, Defendants have until February 5, 2021,

    to provide their expert disclosures and thus will not be prejudiced by a short

    delay in Plaintiff’s disclosures.



 Respectfully submitted this 7th day of December , 2020.

                                              s/ Allen Chaney
                                                    ______________
                                              Allen Chaney
                                              (Federal Bar No. 13181)
                                              SOUTH CAROLINA JUSTICE PROJECT
                                              1220 Laurens Road, Ste B
                                              Greenville, SC 29607
                                              Ph. (720) 634-5493
                                              allen@scjusticeproject.org

                                              s/ Susan K. Dunn
                                                   ______________
                                              Susan Dunn
                                              (Federal Bar No. 637)
                                              ACLU OF SOUTH CAROLINA
                                              P.O. Box 20998
                                              Charleston, SC 29413
                                              Ph. 843-720-1423
                                              sdunn@aclusc.org

                                              s/ Shirene Hansotia
                                                   ______________
                                              Shirene Hansotia
                                              (Federal Bar No. 12558)
                                              ACLU OF SOUTH CAROLINA
                                              P.O. Box 20998
                                              Charleston, SC 29413
                                              Ph. 843-720-1423
                                              shansotia@aclusc.org


                                        [2]
3:20-cv-02755-MGL   Date Filed 12/07/20    Entry Number 17          Page 3 of 3




                                          Attorneys for Plaintiff




                                 [3]
